DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendment to the claims in the Applicant’s Preliminary Amendments, filed on 10/22/20, 10/26/20, and 5/27/21, have been entered.
According to the Amendments, claims 1-32 were pending but are now canceled.  Claims 33-64 have been added and are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33-43, 49, 52, and 55 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Specifically, claim 33 recites the limitation "an input conveyance system" in line 5.  There appears to be sufficient antecedent basis for this limitation in the claim.  Correction is required.

In regards to claim 36, the limitation “the conveyance system” is recited.  There appears to be an insufficient antecedent basis for this limitation in the claim.

In regards to claim 37, the limitation “the plurality of carriage” is recited.  This appears to be a minor typographical error.  The claim is also missing a punctuation.

In regards to claims 38 and 49, the claim recites that the carriage shuttles “between the subset of the plurality of processing containers.”  This appears to minor typographical error.  It is unclear whether the carriage is shuttling between the subsets of containers or the carriage is shuttling alongside the containers.

In regards to claims 40 and 52, the limitation “where the each of the plurality of carriages” is recited.  This appears to be a minor typographical error.  The limitation should state “wherein each of the plurality of carriages.”

In regards to claim 43, the limitation “any contents” appears to be substituting for the term “any objects.”  If the two terms are interchangeable, the term object should be used as it has been throughout the rest of the claims.

In regards to claim 55, the limitation “dropping the object into a reciprocating shuttle carriage, which reciprocating shuttle carriage drops the object into the dynamically assigned processing location” is recited.  The claim appears to be narrative and fails to conform with current U.S. practice.  Correction is required.

Note that additional claims may require similar correction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-36, 41, 44-47, 50, and 53 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2014/0244026 to Neiser (Neiser).  In regards to claims 33 and 44, Neiser discloses a processing system (100) for processing objects, said processing system comprising: 
a plurality of processing stations (180) commonly in communication with an input conveyance system (114), each of said processing stations comprising: 
a perception unit (180) for perceiving identifying indicia representative of an identity of an object associated with an input conveyance system (see ¶ [0025] describing a vision system adapted to determine the identity of items inside containers received at a corresponding picking station); and 
an acquisition system (104) including, in part, a programmable motion device (106) for acquiring a selected object from a plurality of objects at an input portion of the input conveyance system, and for moving the selected object to an object conveyance system (110) that is commonly in communication with the plurality of processing stations (see ¶¶ [0019-0020] describing a gantry robot for picking and placing items into order containers on an outbound conveyor system including an upper ring turntable and dedicated outbound conveyor), said object conveyance system being in communication with a plurality of processing containers (118) via a plurality of carriages (121), each of the plurality of carriages being in communication with a subset of the plurality of processing containers (see ¶ [0021] describing an arcuate structure in the form of an upper ring turntable with a plurality of cross belt sorters for transporting order containers to and from the picking station).

In regards to claims 34 and 45, Neiser further discloses that each input conveyance system includes an input area conveyor (124) onto which a plurality of objects may be diverted from a primary conveyor of the input conveyance system, said plurality of objects including the selected object. See ¶ [0020] (describing a dedicated input conveyor from a main line into the picking station).

In regards to claims 35 and 46, Neiser further discloses that the plurality of objects is provided in a bin that is one of a plurality of bins (116), each including a further plurality of objects. See ¶ [0022] (describing a plurality of inventory containers).

In regards to claims 36 and 47, Neiser further discloses that the conveyance system further includes at least one carrier (130) that is continuously moving in a loop. See ¶ [0028] (describing a lower ring turntable for receiving a second set of order containers).
In regards to claims 41 and 53, Neiser further discloses that the acquisition system is adapted for causing the selected object to be moved to the object conveyance system by placing the object into the object conveyance system using an end effector (108) of the programmable motion device. See ¶¶ [0019-0020] (describing a gantry robot having an effector for picking and placing items into order containers on the outbound conveyor).

In regards to claim 50, Neiser further discloses that the object conveyance system is in communication with the plurality of processing containers via a plurality of carriages, each of the plurality of carriages being in communication with a subset of the plurality of processing containers. See ¶ [0021] (describing an arcuate structure in the form of an upper ring turntable with a plurality of cross belt sorters for transporting order containers to and from the picking station).


Allowable Subject Matter
Claims 39, 42, 48, 51, and 54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 55-64 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claim 55 is on a controlled pick-and-place method and recites, in part, “delivering the object toward the identified processing location, said step of delivering the object toward the dynamically assigned processing location including dropping the object into a reciprocating shuttle carriage, which reciprocating shuttle carriage drops the object into the dynamically assigned processing location.”  These limitations when considering the claim as a whole were not found in the prior art.  Therefore, claim 55 is allowable as well as those claims depending therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655